1
2




                                                 NONPRECEDENTIAL DISPOSITION
                                                  To be cited only in accordance with
                                                          Fed. R. App. P. 32.1



                                      United States Court of Appeals
                                                      For the Seventh Circuit
                                                      Chicago, Illinois 60604  
                                                     Submitted  December  2,  2014∗  
                                                         Decided  December  4,  2014  
      
                                                                 Before  
      
                                                   DIANE  P.  WOOD,  Chief  Judge  
      
                                                   JOEL  M.  FLAUM,  Circuit  Judge  
      
                                                   FRANK  H.  EASTERBROOK,  Circuit  Judge  
      
      
                                                                                  Appeal  from  the  United  
    No.  14-­‐‑2847                                                               States  District  Court  for  the  
    UNITED  STATES  OF  AMERICA,                                                  Northern  District  of  Illinois,  
            Plaintiff-­‐‑Appellee,                                                Eastern  Division.  
                                                                                    
                   v.                                                             No.  07  CR  143  
                                                                                  Joan  Humphrey  Lefkow,  
    EMMETT  BUFFMAN,  
                                                                                  Judge.  
          Defendant-­‐‑Appellant.    

                                                                       

                                                                 Order  

         Emmett Buffman filed a motion under 18 U.S.C. §3582(c)(2), asking the district
    court to reduce his sentence as a result of a retroactive change to the Sentencing
    Guidelines. The judge denied that request, observing that Buffman has been sentenced
    to the statutory minimum, which is unaffected by the revised Guidelines.




    ∗  This  successive  appeal  has  been  submitted  to  the  original  panel  under  Operating  Procedure  6(b).  After  

    examining  the  briefs  and  the  record,  we  have  concluded  that  oral  argument  is  unnecessary.  See  Fed.  R.  
    App.  P.  34(a);  Cir.  R.  34(f).  
No.  14-­‐‑2847                                                               Page  2  

    Buffman’s appeal does not contest that understanding. Instead he says that the
district judge lacked jurisdiction to act at all, because the revised Guideline did not take
effect until November 1, 2014, while the judge denied his motion in August 2014. But
the Guideline is not what provides judicial authority to act (that is, jurisdiction); that
depends on §3582(c)(2). The language of the retroactive Guideline prevents a district
judge from granting a motion until November 1 but does not foreclose a motion’s earlier
denial. And it is hard to see what Buffman could gain from a remand, which would just
produce a new denial for the reason already given by the district judge.

                                                                                  AFFIRMED